Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

        



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 11/30/2020 and 5/10/2021 have been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1, 2, 6, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. PG-Publication # 2019/0110295), in view of Noh et al. (U.S. PG-Publication # 2018/0124796).


          Consider claims 1, 6 and 11, Park et al. clearly disclose a method, comprising: 
          determining a scrambling manner based on a sending waveform (fig. 3b (CP-OFDM (or DFT-s-OFDM)), par. 15 (FIG. 3b is a block diagram illustrating another example of transmission modules for creating a physical waveform)); 
scrambling sequence for UE), par. 38 (In general, modulation symbols are sent in the frequency domain with OFDM and in the time domain with SC-FDM); EN: DFT-s-OFDM symbol may alternatively be referred to as a single-carrier frequency division multiplexing (SC-FDM) symbol); and 
          sending the scrambled output data (fig. 3b, par. 15 (FIG. 3b is a block diagram illustrating another example of transmission modules for creating a physical waveform)).
          However, Park et al. do not specifically disclose a scrambling manner.
          In the same field of endeavor, Noh et al. clearly show a scrambling manner (par. 310 (The PTRS for the CP-OFDM indicates the PTRS allocated in the frequency domain, and the PTRS for the DFT-s-OFDM indicates the PTRS allocated in the time domain)).                             
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Park, and show a scrambling manner, as taught by Noh, so that system performance can be improved. 



          Consider claim 2, and as applied to claim 1 above,
                          claim 7, and as applied to claim 6 above, 
                          claim 12, and as applied to claim 11 above,
Park et al. clearly disclose the method as described.
          However, Park et al. do not specifically disclose a scrambling manner.
          In the same field of endeavor, Noh et al. clearly show:                   
          wherein the determining a scrambling manner based on a sending waveform comprises at least one of:
          in response to determining that the sending waveform is a discrete Fourier transform spreading orthogonal frequency division multiplexing (DFT-s-OFDM) waveform, the scrambling manner is time domain scrambling (par. 310 (The PTRS for the CP-OFDM indicates the PTRS allocated in the frequency domain, and the PTRS for the DFT-s-OFDM indicates the PTRS allocated in the time domain); EN: Scrambling manner should be time domain scrambling); or
          in response to determining that the sending waveform is a cyclic prefix orthogonal frequency division multiplexing (CP-OFDM) waveform, the scrambling manner is time domain scrambling, frequency domain scrambling, or time-frequency domain scrambling (par. 310 (The PTRS for the CP-OFDM indicates the PTRS allocated in the frequency domain, and the PTRS for the DFT-s-OFDM indicates the PTRS allocated in the time domain); EN: Scrambling manner should be frequency domain scrambling). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Park, and show a scrambling manner, as taught by Noh, so that system performance can be improved.





         Claims 3, 4, 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. PG-Publication # 2019/0110295), in view of Noh et al. (U.S. PG-Publication # 2018/0124796), and in view of Yemini et al. (U.S. Patent # 5528516).


          Consider claim 3, and as applied to claim 1 above,
                          claim 8, and as applied to claim 6 above, 
                          claim 13, and as applied to claim 11 above, 
Park et al. clearly disclose a method, wherein the determining a scrambling manner based on a sending waveform comprises: 
          determining the scrambling manner based on the sending waveform and a type of a preprocessing codebook (par. 38 (In general, modulation symbols are sent in the frequency domain with OFDM and in the time domain with SC-FDM), par. 54 (the pool of long scrambling sequences can be efficiently and flexibly extended to support large, variable numbers of low power UEs by generating long scrambling sequences from short scrambling sequences. In one embodiment, a pool of N long scrambling sequences, each of length M, can be generated by concatenating portions of M/m short scrambling sequences) ).
          However, Park et al. do not specifically disclose a preprocessing codebook.
          In the same field of endeavor, Yemini et al. clearly show:
          a preprocessing codebook (col. 24, lines 12-14 (Real-time correlation computations are reduced significantly by preprocessing event knowledge to generate codebooks prior to real-time event detection and correlation); EN: Since “preprocessing codebook” is merely mentioned here, the Examiner has to interpret it in the broadest sense) .                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Park, and show a preprocessing codebook, as taught by Yemini, so that system performance can be improved.



          Consider claim 4, and as applied to claim 3 above,
                          claim 9, and as applied to claim 8 above, 
                          claim 14, and as applied to claim 13 above, 
Park et al. clearly disclose a method, wherein the determining the scrambling manner based on the sending waveform and a type of a preprocessing codebook comprises:
          in response to determining that the sending waveform is a CP-OFDM waveform and the type of the preprocessing codebook is an extended sequence (par. 38 (In general, modulation symbols are sent in the frequency domain with OFDM and in the time domain with SC-FDM), par. 54 (the pool of long scrambling sequences can be efficiently and flexibly extended to support large, variable numbers of low power UEs by generating long scrambling sequences from short scrambling sequences. In one embodiment, a pool of N long scrambling sequences, each of length M, can be generated by concatenating portions of M/m short scrambling sequences))., the scrambling manner is frequency domain scrambling.
          However, Park et al. do not specifically disclose the scrambling manner is frequency domain scrambling.
          In the same field of endeavor, Noh et al. clearly show: 
          the scrambling manner is frequency domain scrambling (par. 310 (The PTRS for the CP-OFDM indicates the PTRS allocated in the frequency domain, and the PTRS for the DFT-s-OFDM indicates the PTRS allocated in the time domain)                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Park, and show the scrambling manner is frequency domain scrambling, as taught by Noh, so that system performance can be improved.






         Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. PG-Publication # 2019/0110295), in view of Noh et al. (U.S. PG-Publication # 2018/0124796) and Yang et al. (U.S. PG-Publication # 2016/0366717), and in view of Chung et al. (U.S. PG-Publication # 2012/0033630).


          Consider claim 5, and as applied to claim 1 above,
                          claim 10, and as applied to claim 6 above, 
                          claim 15, and as applied to claim 11 above,
they are being rejected for the same reasons as set forth in claims 1 and 2, except the scrambling sequence.
          In the same field of endeavor, Yang et al. clearly show:                   
          wherein the scrambling sequence is determined based on a first sequence, wherein an initial value of the first sequence is determined based on a user equipment (UE) group identifier of UE (par. 107 (the UE can use a fixed initial value or use a constant value, a UE ID, a Group ID, a frame number, a subframe number, a slot number, a codeword number, an antenna port number and the like as an initial value of a pseudo-random sequence), par. 150 (a UE ID is used as an initial value for generating a scrambling sequence)), and wherein the scrambled output data is data corresponding to the UE. 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Park, and show the scrambling sequence, as taught by Yang, so that system performance can be improved.
          However, Park and Yang do not specifically disclose the scrambled output data is data corresponding to the UE.
          In the same field of endeavor, Chung et al. clearly show:                   
          wherein the scrambled output data is data corresponding to the UE (par. 76 (scrambling may be applied to the DRS pattern group in the frequency or time-frequency domain, in addition to apply a cover sequence of a time domain to the DRS pattern. Scrambling may be applied to a DRS pattern group on an OFDM symbol basis, or may also be applied to all the RS REs pertaining to the DRS pattern group. The scrambling may be UE-specifically, UE-group-specifically, or cell-specifically applied. Orthogonal Variable Spreading Factor (OVSF) code, Discrete Fourier Transform (DFT)-based code, Walsh- or Walsh-Hadamard-based orthogonal code sequences may be used as scrambling code sequences)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Park, show the scrambling sequence, as taught by Yang, and show the scrambled output data is data corresponding to the UE, as taught by Chung, so that system performance can be improved.




                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
September 8, 2021